 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll Brite Window Cleaning and Maintenance Service,Inc. and Robert A. Engel and Ronald J. Engel.Cases 3-CA6952-1 and 3-CA-6952-2April 3, 1978DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDTRUESDALEOn December 14, 1977, Administrative Law JudgeRobert W. Leiner issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,1andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, All Brite Win-dow Cleaning and Maintenance Service, Inc., Alba-ny, New York, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.In the fourth paragraph of his Decision, the Administrative Law Judgestates that employees commence work at 6 p.m. whereas they begin work at6 a.m. In discussing the testimony of David Patrick, the fifth sentenceshould begin "Verhagen answered that he ." And in the next to the lastparagraph under the caption "Thomas Race Appointed Respondent'sForeman," the correct date the Engel brothers had knowledge that TomRace was the new foreman was January 31 not 21. These inadvertent errors,however, do not affect the results herein.DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge: Thehearing in this proceeding was held before me in Albany,New York, on June 22, 1977, based on a consolidatedcomplaint of the General Counsel of the National LaborRelations Board against All Brite Window Cleaning andMaintenance Service, Inc., herein called Respondent or theCompany. The consolidated complaint was issued on April18, 1977, based on unfair labor practice charges filed by theabove-captioned Charging Parties, Robert A. Engel andRonald J. Engel, individuals, on March 8, 1977. Respon-dent filed a timely answer to the complaint in which itdenied violations of the Act. The issues in the case arewhether Respondent, in violation of Section 8(a)(3) and (1)of the National Labor Relations Act, as amended, unlaw-fully discharged the Charging Parties, and whether tellingthem of the unlawful basis of the discharges independentlyviolated Section 8(a)(1) of the Act. Briefs were timely filedby Respondent and General Counsel.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONThe complaint alleges, Respondent admits, and I findthat Respondent, a New York corporation, maintaining itsprincipal office and place of business in Albany, NewYork, is engaged in the window cleaning and buildingmaintenance service business. During the year precedingissuance of complaint, Respondent received gross revenuesin excess of $100,000 and performed services valued at inexcess of $50,000 for enterprises in New York State, whichenterprises purchased and received goods valued at inexcess of $50,000 from States other than the State of NewYork. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II1. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I findthat Local 200, Service Employees International Union,AFL-CIO, is, and has been at all material times, a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges and Respondent admits that PeterVerhagen, president of Respondent, and Thomas Race,foreman of Respondent, are supervisors of Respondentwithin the meaning of Section 2(11) of the Act and, at allmaterial times, have been Respondent's agents. The corn-235 NLRB No. 87596 ALL BRITE WINDOW CLEANINGplaint alleges and Respondent also admits that on or aboutFebruary 1, 1977, it discharged Robert A. Engel andRonald J. Engel, its employees, and since that time hasrefused to reinstate them to their old employment. Respon-dent denies, however, that it discharged them because oftheir membership and activities on behalf of the Union orbecause they engaged in protected concerted activities, anddenies that the refusal to reinstate them was caused by theirunion activities or protected concerted activities.' Theissues thus presented are solely the motive for the dischargeof these two admitted employees, both window cleaners,who are brothers and whether what was said to them atthat time was independently a violation of Section 8(a)(1)of the Act, as amended.Ronald Engel first met Peter Verhagen about 12 yearsprior to the hearing when Verhagen was a foremanemployed by another cleaning contractor. At that timeRonald Engel worked under Peter Verhagen's supervision.It is uncontradicted that there was no difficulty betweenthe two men. Ronald Engel thereafter left for otheremployment. Ronald Engel next met and worked forVerhagen, after Verhagen became a principal of Respon-dent, for a I-year period commencing about 7 years ago. Atthat time Respondent was a union shop and Ronald Engelwas a member of the Union. He again left Respondentbecause of an offer of more money with another employer.Ronald Engel was last hired by Respondent in May 1973.His brother, Robert Engel was hired in June 1973. Theywere both discharged on February I, 1977.The two brothers worked as a team ordinarily as "routemen," a term signifying that they ordinarily did notperform work on scaffolding or ladders or employing a beltwhich is required in the cleaning of windows at the upperlevels of buildings. The uncontroverted evidence, however,demonstrates that Ronald J. Engel, at least, performed beltand ladder work from time to time while employed byRespondent.As routemen, the Engel brothers ordinarily worked froma route book. This route book, kept in Respondent's officeon the wall, showed the daily assignment of work to beperformed by the routemen in cleaning the windows of thevarious establishments under contract with Respondent.Thus, there was a route book for each day of the weekwhich was given out to each routeman at the commence-ment of the workday, 6:30 a.m. Ordinarily, the employeesarrived at or about 6 a.m. and commenced work at 6:30p.m. They would take their mops, buckets, and othercleaning utensils, load them into Respondent's trucks,perform their jobs, and return to the shop about 3 p.m.I At the opening of the hearing, Respondent moved to dismiss theconsolidated complaint on the ground that a collective-bargaining agree-ment (Jt. Exh. I) between Respondent and the Union covered all the termsand conditions of employment of the Charging Parties and, by virtue of afour-step binding grievance procedure therein (art. XIII), should have beenand is the agreed-upon procedure for resolving the instant controversy. Idenied the motion.Apart from the fact that the Union, on this record, never urged thecontroversy as a grievance under the collective-bargaining agreement, thedischarges of employees in violation of Sec. 8(aX3) and (I) of the Act are nolonger to be deferred to arbitration, General American TransportationCorporation, 228 NLRB 808 (1977).2 There was a sharp dispute at the hearing as to whether Ronald EngelPayday was Friday of each week, the pay period consistingof the preceding 5 days.The route book also contains, from time to time,additional pieces of or slips of paper denoting the necessityof executing "monthly" or "semi-monthly" jobs. These areoften jobs requiring greater hourly input and are to be donein addition to the jobs which appear on the daily routesheet in the book.Up to January 31, 1977, Peter Verhagen distributed theroute books from his desk in the office. From time to time,the route books would already be on the desk and,Verhagen being absent, the employee would pick up hisbook from the desk and, sometimes, an employee wouldreach over the desk and take out the route book and give itto the routeman for whom it was ultimately destined.When Ronald Engel was first employed in May 1973, hereceived a salary of $150 per week. He had originallyrequested $155 per week but Peter Verhagen said he couldnot afford to pay him that much at that time. After 1 year,his salary as a window cleaner was raised to $155 perweek.2The evidence is also uncontradicted that, in addi-tion to working 40 hours per week as a routeman forRespondent, Ronald Engel was also employed by Respon-dent as a night janitor, working 20 hours per week andreceiving $80 for such 20 hours of work.Ronald Engel: Requests for Higher Pay andUnion ActivityIn June, August, and October 1976, Ronald Engel askedPeter Verhagen for a pay raise. No specific amount ofmoney was discussed but Engel requested a raise above the$155 per week he was receiving. In the first conversation,Verhagen told them that there was no money to pay him,that he would give him a raise later, but Engel should notlet the other employees know about it. In the August 1976request, Verhagen said there was no money available; andin the October 1976 request, Verhagen told him that notonly was there no money available but also that, if Engelcould get a better job, he should get it and there would beno hard feelings.After the October 1976 request, Engel went to the Unionand spoke with Union Vice President David Patrick. Hetold Patrick that the employees of Respondent were notreceiving their proper holidays and vacations, especiallythe two "floating holidays" and Good Friday. With regardto himself, Engel told Patrick that (1) he should havereceived greater pay under the contract because he wasproperly to be classified as a "mechanic" and he was notreceiving mechanics' pay; and (2) he should be receivingtime-and-a-half the regular rate of $4 per hour for the 20was properly paid under the terms of the collective-bargaining agreementthen in effect between the Union and Respondent (Jt. Exh. I). "AppendixA," the wage scale attached to the collective-bargaining agreement, iscoextensive with the effective dates of the agreement (February 23, 1974-February 22, 1977), in that there are two classifications of employees forwhom wage rates are established: "apprentice" and "mechanic." Theapprentice wage scale rises from $125 per week in 1974 to $145 per week in1976. Similarly, the scale for a "mechanic" rises on a yearly basis from $164in 1974 to $176 per week in 1976. It therefore appears that, whatever RonaldEngel's proper classification, he was not paid according to the terms of thecollective-bargaining agreement. For purposes of this proceeding, in whichthe ultimate issue is Respondent's liability, it is unnecessary to determinewhether Ronald Engel was an "apprentice" or a "mechanic."597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours per week above 40 hours which he worked as a nightjanitor for Respondent. Patrick told him that he thought hehad a "good case" and that Patrick would try to get properpay for Engel. Although Patrick first heard from Engel onthe telephone, he later had Engel submit in writing theclaimed contract discrepancies and holiday and vacationproblems which existed generally under the collective-bargaining agreement, particularly with regard to Engel'spay problem. Engel submitted such a list to Patrick inOctober 1976 (G.C. Exh. 2).In accordance with Patrick's suggestion, Engel was tokeep in touch with Patrick regarding the progress ofPatrick's attempt to correct the alleged contract violationsand pay discrepancies. Engel telephoned Patrick on at leasttwo occasions commencing 2 weeks thereafter. He did notspeak to Patrick, but Patrick's secretary told him that thematter was taking longer than was previously thought. In aDecember 1976 telephone call, while Engel was speakingwith Patrick's secretary, Patrick interrupted the conversa-tion, cursed Engel, and told him that, when Patrick foundout something, he would tell Engel about it and not before.Engel then told Patrick that he thought that Patrick wassupposed to be on his (Engel's) side. It was at this pointthat Ronald Engel decided to get a lawyer. He retainedJoseph F. Donnelly, Esq.The Testimony of David PatrickPatrick, vice president of the Union for 5 years, repre-sents the window cleaners employed by Respondent,including Robert and Ronald Engel. Patrick confirms thetestimony of Ronald Engel with regard to Ronald Engelmaking verbal and written complaints about actual work-ing conditions under the contract with Respondent. As aresult of these complaints he first called Peter Verhagen inOctober 1976 immediately after the complaints were made.He told Verhagen of Ronald Engel's complaints regardingholidays, vacations, and pay. Verhagen answered that hehad not withheld any holidays under the contract and hadgiven all vacations, but had paid Ronald Engel the correctamount of pay under the contract because the nighttimejanitorial job which Engel performed was not a classifica-tion covered under the contract and was not a concern ofthe Union.After Ronald Engel sent Patrick the written itemizationof contract and other violations, which Patrick saidoccurred in mid-November, Patrick again telephonedVerhagen with regard to the violations. Verhagen againdenied violating the contract or doing anything illegal withregard to paying Engel at the rate he was paying him forjanitorial work. Nothing up to this point, according toPatrick, was said about any complaints emanating fromRobert Engel.About a month after Patrick's November phone call toVerhagen, Patrick received a call from Engel's lawyer,Joseph F. Donnelly. Donnelly told him that the Engelbrothers had come to him regarding the policing of theunion contract and asked him to have Patrick enforce thecontract. Patrick told Donnelly that he had spoken toVerhagen and would enforce any legitimate grievance.Patrick called Verhagen at the end of December 1976 orthe beginning of January 1977 and told him of thetelephone call from the lawyer for the Engel brothers. Inthis telephone call, Patrick testified that he discussed withVerhagen the problems raised by Donnelly includingholidays, vacations, and the pay situation.Lastly, on or about Friday, January 28, 1977, Donnellysent Patrick a letter (G.C. Exh. 4) in which Donnellyrequested that Patrick immediately bring the matter ofcompliance with the collective-bargaining agreement be-fore the State Labor Mediation Board. He also requestedthe payment of backpay lost as a result of the Employer'salleged breach of contract based on the failure to payRonald Engel at the "mechanic" rate of pay.Patrick called Verhagen and told him of Donnelly'sletter, particularly with regard to the issue of the claimedbackpay due to Ronald Engel as "mechanic." Verhageninsisted that both the Engel brothers were "apprentices"because they did not do the scaffolding, "belt work," and"ladder work" of a "mechanic." Although, in the initialpart of his testimony in this phone conversation, Patrick,who testified that he had known Peter Verhagen for manyyears, stated that Verhagen was not upset or angry in histone over the telephone, Patrick thereafter admitted thatVerhagen was upset and angered. Patrick's demeanor atthe hearing and his reluctant testimony lead me to inferthat Patrick's testimony understated the emotional condi-tion that Verhagen displayed at this time. It was undeniedat the hearing that Verhagen is a man of quick temper.Verhagen testified that Patrick's version of the conversa-tions between Patrick and himself was correct.Thomas Race Appointed Respondent's ForemanAt the time of the hearing, Race was employed byRespondent for a period of 3-1/2 years. He was classifiedas a "mechanic" and, since in or about December 1976,was paid at the highest contract rate of pay, $176 per week.Verhagen testified that, after his previous foreman, EdDespart, left Respondent's employment in May 1976, hesecretly commenced the training of Tom Race as aforeman. By this "secret" training, he testified that he wastraining Race in parts of the business not performed by anyother employee except Verhagen himself, and he never toldRace that he was training Race to become Respondent'sforeman until approximately 2 weeks before Race wasallegedly appointed foreman, on Monday, January 31,1977. Verhagen also testified that he orginally desired toappoint Race foreman on February 1, 1977, but that sinceJanuary 31, 1977, fell on a Monday he decided to appointhim foreman at that time.It is undisputed that in or about January and February1977 Respondent employed five employees: the two Engelbrothers, Thomas Race, his brother, Billy Race, and HenrySprague. Neither Billy Race nor Henry Sprague was calledto testify in this proceeding by any party.Thus, Verhagen testified that he told Race, about 2weeks prior to Monday, January 31, 1977, that he would beappointed foreman. Race did not corroborate this testimo-ny. Rather, he testified that, about I month before hebecame foreman, he received a raise to $176 while he was amechanic and received no further raise when promoted toforeman.598 ALL BRITE WINDOW CLEANINGVerhagen and Race testified that on Monday, January31, 1977, at or about 6:15 a.m., Peter Verhagen called allthe men together and told them that Tom Race was theirnew boss; that he would hand out the work in the morning,check the men in at night, and give them their orders. BothVerhagen and Race testified that the employees werestanding within a few feet of Verhagen when he made theannouncement and that both Engel brothers were presentat the time.Ronald Engel testified that he alone drives the truck inwhich he and his brother Robert worked and that on themorning of January 31, with his brother waiting for himout in the truck, he first appeared to work at or about 6:30a.m., with work starting at 6:30. He thus not only deniesbeing present when Peter Verhagen made the allegedannouncement of Race being named foreman, he alsodenies ever knowing, prior to the time of his discharge, thatRace had been named Respondent's foreman.When Ronald Engel went into the office to get the dailyroute book on January 31, he says that Race was standingnear the desk and pointed to the Engel route book whichwas lying on the desk. Ronald Engel then picked it up andwalked off with it. Race says that he was at the desk andgave the route book to Ron Engel. It was also agreed thatEd Despart, the prior foreman, gave out the route books;thereafter Verhagen himself gave out the route books.January 31, 1977, was a cold day; just how cold it waswas disputed at the hearing, but there is no dispute that theapplication of water to windows that day, even heatedwindows, caused the water to freeze up and therefore tointerfere with the proper cleaning of the windows byRonald and Robert Engel. Ronald Engel testified that, onthat morning, Respondent did not have the regular anti-freeze liquid which it normally had in stock. Verhagen,instead, had automobile windshield antifreeze in stock andtold Engel to use that. Engel took the automobile antifreezeout to the truck and drove off to his job.At or about 9 a.m., Ronald Engel telephoned Verhagenand told Verhagen that they were having trouble cleaningthe windows because the antifreeze solution was freezingon the windows, and that they were running out of theantifreeze solution. Verhagen told them to come to theshop to pick up 2 more gallons of the automobileantifreeze. They returned and again complained to Verha-gen regarding the difficulty of cleaning the windows andVerhagen told them to do the best they could. In additionto their daily route, the Engel's route book for that day alsocontained two additional jobs. One of the additional jobswas to clean the windows of Albany Dodge. The second3 The above facts, and the facts hereafter stated, are derived from thecredited testimony of the Engel brothers. Verhagen, and Race. To the extentthat Verhagen's testimony is not supported by the testimony of the otherwitnesses, I do not credit Verhagen. At the hearing, he was consistentlyconfronted with written statements in his pnor sworn affidavit which hegave to agents of the Labor Board which were inconsistent in many materialrespects with his testimony. He did not regard the errors in his statement tobe important. In view of this situation, and while it would still be possible tocredit Verhagen if there were any suggestion at all that the prior swornstatement was not an accurate version or was not properly taken, I refuse todo so and conclude that Verhagen's credibility, regardless of the credibilityof the Engel brothers (which I do not rate highly), was severely impeached.The matters on which Verhagen were clearly inconsistent included theamount of time Race was in training as a foreman and whether RonaldEngel's abuse of Race entered into his decision to terminate the Engels.additional job is a matter of dispute; the Engels contendthat it was to clean the Colony Motel, and Respondentcontends that the second job was to clean the ArmoryGarage. The route book was not submitted and theresolution of this dispute does not appear to be material.3The Engels testified that, because of the freezing weather,they performed their daily route work but did not executethe two "monthly" jobs, the Colony Motel and AlbanyDodge. They therefore returned at the end of the workdayat 3 p.m. with the two workslips unsigned, indicating thatthey had not performed the work.4Ronald Engel put the route slip on the desk in the officeand went home on the evening of January 31. Race did nothave an opportunity to speak to Ron Engel at that timeabout Engel's failure to complete the "monthly" jobsbecause Engel had left too quickly.Ronald Engel's brother, Robert, testified that, althoughhe never heard Verhagen say that Tom Race was aforeman, he admitted that his brother Ronald "may havehave mentioned that Race was handing out the (route)books" when Ronald came into the truck on the morningof January 31.Despite the denials by Ronald and Robert Engel, anddespite the extremely unimpressive testimony of PeterVerhagen, I conclude that commencing with the morningof January 31, 1977, Ronald and Robert Engel knew, orhad reason to believe, that Race had been appointedforeman. I do so particularly on Robert Engel's admissionthat, on the morning of January 31, Tom Race, accordingto Ronald Engel, was handing out the route books. If, asRonald Engel would have us believe, ordinary employeesoften handed out the route books, there would be noreason for Ronald Engel to mention to his brother thatTom Race was handing out the route books. Thus, whetheror not Ronald Engel and his brother were actually presentat the time that Verhagen notified the employees that TomRace was the foreman, I conclude that both Engel brothersknew of this on the morning of January 21. I make thisfinding notwithstanding the Engel brothers' denial and thefact that the evidence is uncontradicted that at no time upto and including the time of the hearing did Verhagen giveRace a pay raise to go along with his appointment asforeman.At the end of the workday of January 31, 1977, with allthe employees having checked in at 3:20 and departed,Race and Verhagen had a conversation. Race and Verha-gen contradict each other as to who started the conversa-tion but it is otherwise uncontradicted that Race toldVerhagen that, on his first day of the job, he had been4 The Engels testified that the ordinary course of work required them toperform their daily work first and then perform the longer "monthly" or"semi-monthly" jobs, regardless of geographical area. Thus, they testified,that they would perform their daily assigned route work and then performthe "monthly" work regardless of the geographical location. Verhagendenied this. He said that, ordinarily, work in the same geographical area wasdone so that a "monthly" job in the same area as a daily route job would beperformed before continuing with the daily route work. If this were germaneand necessary, I would credit Verhagen since it would seem entirelyimplausible, as a matter of work routine, to finish the route first and thentravel a great distance to perform a "monthly" job which was in the samegeographical area in which a daily job existed.599 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"shafted" because the two Engels had done their routework but had not done the two "monthly" jobs. Verhagentestified that he told Race to forget it and to see if theycould do better the next day.The Events of Tuesday, February 1, 1977On February 1, at or about 6:20 a.m., Ronald Engelcame into the garage to get his work equipment and theninto the office to get his route book. There, with ThomasRace leaning on the desk next to the wall where the routebooks were held in pockets on the wall, Race asked himwhy he had not done the two monthly jobs on the previousday. Ronald Engel answered that he and his brother hadhad a tough time and that even in good weather they couldnot have performed the two "monthly"jobs. Race respond-ed by saying that they had to do the two jobs that day, "orelse." 5At this point, Ronald Engel testified that he said toRace: "How can you tell me, punk, how much I can do in aday. I'm here 12 years, you are here 2 years."Tom Race testified that Engel said: "I don't have to takethis shit, punk, from you," and "I don't have to take ordersfrom you, punk." Ronald Engel also said: "Whose ass doyou have to kiss to get this job, punk?" None of thesestatements appear in Race's pretrial affidavit. He testifiedthat he either forgot to mention some of them or that heregarded them as too obscene to put in the statement andso informed his lawyer who was present when the affidavitswere taken. Notwithstanding these obviously crucial omis-sions from the affidavits, I conclude that Ronald Engel toldThomas Race on the morning of February 1, 1977, thatRace was a "punk" and that Ronald Engel did not have totake orders from him, particularly since Ronald Engel hadbeen employed by Respondent for 12 years and Race forless time. I have already concluded that Ronald Engelknew or had reason to believe as early as January 31, 1977,that Thomas Race was Respondent's foreman.At any rate, the Engel brothers then left for their dailyroute jobs. Within a half hour, Race also left on his route(he is a working foreman) and testified that he saw RonaldEngel, at or about 7 a.m., making a telephone call fromwithin a laundromat. He said he saw Robert Engel sittingin the truck outside. Ronald and Robert Engel denied thata telephone call was made that morning. In addition, Racetestified that, having seen Ronald Engel make the tele-phone call, he himself telephoned Verhagen and toldVerhagen that "something was up." It was unclear fromRace's testimony as to why he would telephone Verhagenand report this matter since the testimony was undisputedthat employees sometimes make telephone calls and,indeed, do personal shopping while being paid by Verha-gen. Verhagen testified that his sole concern was that theemployees performed their work and that he did not care5 At this time, Verhagen was in the garage, about 30 feet away. He didnot hear the particular statements in the Ronald Engel-Thomas Raceexchange, but he did hear that an argument with raised voices was takingplace.6 Race testified, but Verhagen did not confirm, that, when Racetelephoned to Verhagen and notified him that there was "something up"because Ronald Engel was on the telephone in the laundromat, Verhagenallegedly answered that Ronald Engel was at that moment driving into thegarage.what else they did even though they were being paid byhim.6The Engel brothers testified that, after they left for thejob, Ronald Engel got sick and vomited and felt so poorlythat he could not work. (He subsequently received a coughmedication from a physician.) He and his brother returnedin the truck to Respondent's garage. There they were metby Verhagen. When Ronald Engel told Verhagen that hewas sick, and could not work, Verhagen told him: "Don'ttell me you're sick7-you've gotten the union and yourlawyer on my back- you're not sick, you're through."Robert Engel, who was standing about 20 feet away nearthe truck, confirms his brother's testimony. He recalls thatthe conversation was: "You verbally can't tell me you'resick. .... I know you have a lawyer and the union on myback. I can't have this here. .. you're through."Verhagen's version is entirely different. At first he couldnot recall who had telephoned him and told him that hesaw Ronald Engel making a phone call with Robert Engelsitting in the truck. He thereafter recalled that it was TomRace.8Verhagen testified that Ronald and Robert cameinto the garage and Ronald Engel smashed his route bookon the table and said he would not work under these "goddamn conditions," and that he would not work for "thatpunk." Verhagen said he told Ronald Engel that he musttake orders from Race and that, when Ronald Engel saidthat he would not take orders, Verhagen told him that hewas fired. Verhagen then asked Robert Engel if he felt thesame way and, when Robert Engel said that he did,Verhagen fired him too.Verhagen said that at this time Ronald Engel said he feltsick and also wanted the pink slip to indicate that he hadbeen laid off in order to qualify for unemploymentcompensation. Ronald Engel and Verhagen then went intoVerhagen's office and he made out two pieces of paperindicating that they had been terminated. Verhagen did notdeny Ronald Engel's testimony that, at this point, Engelssaid a new contract was coming due and the Union wasmaking no proposals; but that it would not do any goodanyway. Engel said: "We didn't get nothing from our lastcontract." Verhagen answered: "You know, you're right, Ididn't give you anything (in) your last contract, didI ...." Verhagen testified that he would not have firedRobert Engel if Robert Engel had not said that he felt thesame way as his brother. Although Verhagen said he knewthat Ronald Engel had gone to the Union and had engageda lawyer, these matters had nothing to do with his firingboth the Engel brothers. In any case, Engel paid them forMonday, January 31, in cash, gave them the layoff slips,and they left. He did not pay them for February 1, 1977.Verhagen also insisted that Ronald Engel's claim ofsickness occurred after he had been discharged.7 Robert Engel testified that Verhagen said: "You verbally can't tell methat you're sick."B There is nothing in Race's pretrial affidavit regarding his phone callregarding the telephone call that Ronald Engel was making. Race testifiedthat he first recalled making the telephone call to Verhagen while sitting inthe hearing room. When confronted with his pretrial affidavit he admittedthat it was not in there. This is only one of many material omissions in theprehearing affidavit.600 ALL BRITE WINDOW CLEANINGVerhagen also testified that, in the past, he often letemployees say things to him and to his foreman whichwould ordinarily not be tolerated. He said he did thisbecause, among other things, good employees were hard toreplace.Discussion and ConclusionAs a preliminary matter, it must be noted that I haveviewed the testimony of Verhagen, Race, and the Engelbrothers as the testimony of interested parties. I have notcredited any of them in the entirety of their testimony.Rather, I conclude, on the basis of my observation of themand their demeanor, and the logic and probability ofevents, that what actually occurred in the terminal conver-sation was a combination and an amalgam of various partsof their testimony.I must first note that I find that in view of Union VicePresident David Patrick's testimony, Peter Verhagen,contrary to his testimony, was particularly upset over thefact that the Engel brothers had not only gone to the Unionbut also had hired a private attorney to press their claimsunder the collective-bargaining agreement for further andother holidays, vacations, and pay. It is not unreasonableto believe, and I conclude, that Verhagen (and, from hisinaction, Patrick) viewed Ronald Engel's assertion thatproper pay rates under the collective-bargaining agreementwere not being observed as an assertion which mightgenerally open a "Pandora's box" regarding compliancewith the terms of the collective-bargaining agreement. Suchan assertion would be in addition both to any sums ofmoney that he might particularly owe to Ronald Engelpursuant to misclassification of Engel as a mere "appren-tice" rather than as a "mechanic," and to Verhagen'sfailure to pay Ronald Engel at the rate of time and a halfthe regular rate for the 20 hours of work performed byEngel as a janitor after the 40 hours he worked as a windowcleaner.Patrick's testimony comes from a source which, if notneutral, seemed to me to be given with an eye toward thefact that he had known Verhagen for many years andtheretofore enjoyed apparently peaceful contract relationswith him. Thus, although Patrick was called as a witness bythe General Counsel and was the Engels' representative, Ido not believe that his testimony was at all given in apartisan or favorable attitude in support of Robert andRonald Engel. When he finally admitted that Verhagenwas angry because of Engel getting a lawyer and claimingcontract violations, I credit him.Further, I was impressed with the fact that Verhagenadmitted that he often let employees say abusive things tohim and to his previous foreman on the ground that, if hefired them, he would be firing good employees and goodemployees were hard to replace. Thus I find it significantthat, in view of his long and otherwise good relations withRonald Engel, he would not seek to amelioriate Ronald9 Verhagen's prior sworn statement indicates that he told the Board thathe fired Ronald Engel because of his refusal to obey Race's orders andbecause of his argument with and abuse of Race the night before. Thissecond reason is inconsistent with his having told Race to forget the matter.0O The evidence is uncontradicted that on February I, 1977, in theEngel's alleged refusal to obey the orders of a new foremanof less experience than Ronald Engel.Lastly, the record is replete with examples of Verhagenbeing met with his prior sworn statement which wasinconsistent in many material respects from testimony hegave on the witness stand. Similarly, Tom Race was metwith his prior sworn statement which was inconsistent inmany respects with testimony that he gave on the witnessstand. Counsel for Respondent had Ronald Engel's lengthystatement for purposes of cross-examination and no priorinconsistent statements were revealed.In view of the testimony of all of the witnesses, and theabove observations, I conclude that, in the February 1,1977, conversation between Ronald Engel and PeterVerhagen, Ronald Engel did say that he would not takeorders from a "punk" like Tom Race. Whether his motivewas jealousy or otherwise is immaterial. I conclude, further,that, in discharging Ronald Engel, Peter Verhagen, insubstance, gave as one of the reasons for the dischargeRonald Engel's failure and refusal to obey Tom Race'sorders as foreman.9In addition, Verhagen did not deny Ronald Engel'stestimony that, after discharging him, and when RonaldEngel complained about the Union's inadequate contractdemands, Verhagen told Engel that he had not been forcedto give the employees any benefits under the old contract.I conclude, in sum, that, in addition to saying to RonaldEngel that he was discharging him for refusing to obeyForeman Race's orders, Verhagen also told him that hewas discharging him for getting the Union and the lawyer"on his back." I reach this conclusion particularly becauseof Union Vice President David Patrick's reluctant testimo-ny that Verhagen was angry as late as Friday, January 28,when Patrick discussed lawyer Donnelly's letter regardingVerhagen owing Ronald Engel backpay, correct contractinterpretation, and other similar matters; on the basis ofRonald Engel's several complaints and on the undisputedfact that Verhagen has a quick temper and would reason-ably resent Engel's retaining an attorney with regard tomatters which could cause Respondent a great deal inmoney and grief.Thus, on the basis of all the evidence, and my observa-tion of the witnesses, discounting their self-interest andviewing the evidence as a whole, I conclude that Verhagentold Ronald Engel on February 1, 1977, that he wasdischarging him because Ronald Engel would not obeyForeman Race's orders and because Ronald Engel hadgotten the Union and a lawyer "on my back." I alsoconclude that, regardless of the words used with regard toRobert Engel, Verhagen discharged Robert Engel becausethe two Engels worked as a team and because of hiscloseness to his brother.'0The facts show that, by going to the Union andrequesting the Union's assistance in securing Respondent'sproper administration of the collective-bargaining agree-ment, Ronald Engel was engaged in protected concertedactivity. The evidence is uncontradicted that, in themorning, Ronald Engel telephoned a physician for an appointment and onthe afternoon of that day visited Dr. Henry F. Hosely, Castleton-on-Hudson, New York, where he was prescribed hycomine for a cough and wasgiven an antibiotic, "vibramycin." Thereafter Ronald Engel received andused further vibramycin for his "illness."601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJanuary 28, 1977, phone call from Vice President Patrick toVerhagen, Patrick told him that the Engel brothers hadretained counsel and were pressing claims for properadministration under the contract. Though they werelooking for personal redress, they also claimed failure ofRespondent to give proper holidays and vacations underthe collective-bargaining agreement. Nothing could beclearer than that they were thereby engaged in protectedconcerted activity. Bunney Bros. Construction Company, 139NLRB 1516, 1519 (1962); James T. Hughes Sheet Metal,Inc., 224 NLRB 835 (1976); Brooklyn Nursing Home, Inc.d/b/a Sassaquin Convalescent Center, 223 NLRB 267, 276(1976).An employer has a right to discharge its employees forcause (N.L.R.B. v. Audio Industries, Inc., 313 F.2d 858, 861(C.A. 7, 1963)), or even without cause (N.L.R.B. v.McGahey et al., d/b/a Columbus Marble Works, 233 F.2d406 (C.A. 5, 1956)), and the mere fact that an employer isor was participating in union activities does not insulatehim from such a discharge. Klate Holt Company, 161NLRB 1606, 1612 (1966); H. L. Meyer Company, Inc. v.N.L.R.B., 426 F.2d 1090, 1094 (C.A. 8, 1970); N.L.R.B. v.Hanes Hosiery Division, Hanes Corporation, 413 F.2d 457,458 (C.A. 4, 1969).On the other hand, the cases are legion that the existenceof a justifiable ground for discharge will not prevent suchdischarge from being an unfair labor practice if partiallymotivated by the employee's protected activity; an other-wise justifiable business reason cannot be used as a pretextfor discriminatory firing. N.L.R.B. v. Central Power & LightCompany, 425 F.2d 1318, 1322 (C.A. 5, 1970); N.L.R.B. v.J. W. Mays, Inc., 356 F.2d 693 (C.A. 2, 1966).In view of Verhagen's admission that he has, in the past,accepted insubordinate conduct from employees on thepragmatic ground that they are difficult to replace whendischarged, I conclude that, "but for" the protected activityin which the Engel brothers engaged, they would have notbeen discharged notwithstanding their refusal to obeyRace's orders and/or their abusive language to him. Itsuffices to say that one of the reasons given by Verhagenfor the discharge of Ronald Engel was that the brothershad gone to the Union and had hired a lawyer to prosecuteand perfect their claims for back wages under the collec-tive-bargaining agreement and to cause the Union tostrictly interpret and enforce that agreement. I conclude, insum, particularly in view of Verhagen's anger at the Engelbrothers engaging in this conduct, and in view of Verha-gen's testimony that he, in the past, would permit employ-ees to make abusive statements to supervisors, includinghimself, on the ground that the replacement of goodemployees is a difficult matter, that one substantial andmotivating reason for the discharge was the Engel brothershaving engaged in the above protected and union activities.Such a finding is sufficient for the discharges to violateSection 8(a)(l) and (3) of the Act. 0 & H Rest., Inc., tradingas The Backstage Restaurant, 232 NLRB 1082 (1977); TheYoungstown Osteopathic Hospital Association, 224 NLRB574, 575 (1976). That Robert Engel was discharged becauseof his brother's leadership in complaining to the Union andhiring a lawyer does not make his discharge any the lessunlawful. Murray Golub, et atl., d/b/a Golub Bros. Conces-sions, 140 NLRB 120, 121 (1962).IV. THE EFFECT OF THE UNFAIR PRACTICES UPONCOMMERCEThe unfair labor practices of the Respondent set forth insection III, above, occurring in connection with its opera-tions set forth in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V. THE REMEDYIt will be recommended that the Respondent be orderedto cease and desist from engaging in the unfair laborpractices found herein and to take certain affirmativeaction, as provided in the recommended Order below,designed to effectuate the policies of the Act. It havingbeen found that Respondent unlawfully discharged RobertEngel and Ronald Engel on February 1, 1977, it will berecommended that Respondent be ordered to offer themimmediate and full reinstatement to their former jobs or, iftheir jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges. It will be further recommended thatRespondent be ordered to reimburse Ronald Engel andRobert Engel for any loss of pay they may have suffered asa result of Respondent's discriminatory action againstthem in the manner established by the Board in F. W.Woolworth Company, 90 NLRB 289, 291-294 (1950),together with interest thereon as prescribed by the Board inFlorida Steel Corp., 231 NLRB 651 (1977).1Upon the basis of the foregoing findings of fact and uponthe entire record in this proceeding, I make the following:CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent, by Peter Verhagen, its president, discri-minatorily discharged Robert Engel and Ronald Engel onFebruary 1, 1977, in violation of Section 8(a)(3) and (1) ofthe Act and unlawfully coerced them in violation ofSection 8(a)(l) on that date by telling them they weredischarged because they had gotten the Union to interveneon their behalf.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:H1 See, generally, Isis Plumbing& Hearing Co., 138 NLRB 716 (1962).602 ALL BRITE WINDOW CLEANINGORDER 12The Respondent, All Brite Window Cleaning and Main-tenance Service, Inc., Albany, New York, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in a labor organization bydischarging its employees or otherwise discriminatingagainst them because of their membership in, sympathiesfor, or activities on behalf of Local 200, Service EmployeesInternational Union, AFL-CIO (herein called the Union),or in any labor organization, or because they engage inprotected concerted activities.(b) Telling employees that they were discharged becausethey caused the Union to intervene of their behalf.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the right to self-organization, to form labor organizations, to join or assistthe Union, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any and all such activities.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Robert A. Engel and Ronald J. Engel reinstate-ment to their former jobs and to the positions which theyoccupied prior to their discharge or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority and other rights and privileges, andmake them whole for any loss of earnings they may havesuffered by reason of the unlawful discrimination againstthem in the manner set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due under theterms of this recommended Order.(c) Post at its Albany, New York, office, copies of theattached notice marked "Appendix." 3Copies of saidnotice, on forms provided by the Regional Director forRegion 3, after being duly signed by Respondent's repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees or members are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.13 In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in a labororganization by discharging any of our employees, orotherwise discriminate against them because of theirmembership in, sympathies for, or activities on behalfof Local 200, Service Employees International Union,AFL-CIO, herein called the Union, or any other labororganization or because they engage in any protectedconcerted activities; and WE WILL NOT coerce them bytelling them they were discharged because they causedthe Union to intervene on their behalf.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them in Section 7 of the NationalLabor Relations Act, as amended.WE WILL offer to Robert A. Engel and Ronald J.Engel reinstatement to their former positions of em-ployment or, if those positions no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and WEWILL make them whole for any loss of earnings theymay have suffered by reason or our unlawful discrimi-nation against them, together with interest.ALL BRITE WINDOWCLEANING ANDMAINTENANCE SERVICE, INC.603